ORMOND, J.
— If it be conceded that the ambiguity in the receipt, offered in evidence, could be explained by parol proof, it was not admissible in this case. The only proof of the execution of the paper is, that it was in the hand writing of Lane. This was not sufficient; as the action is brought for. the use of another; and it would in effect be allowing the declaration of Lane to be given in evidence, to defeat the action. If it could be admissible in evidence at all, it could only be on proof, that it was executed when it bears date. (See Chisholm v. Newton and Wiley, 1 Ala. Rep. N. S. 371.)
' The cotton receipt, relied on as an off-sett, bears date the 1st Jannary, 1837; and the note sued on, was made about two years afterwards. Nothing appears in the record to repel the presumption, which arises from this fact, that the cotton receipt was dis charged at the time of the execution of the note, if it ever was a charge on the firm of Copeland & Lane. It may be added that most of the parol testimony offered to explain the ambiguity in' the instrument, is, as we understand it, wholly irrelevant. The proof that Lane received in the latter part of the year 1837, cotton from other persons, to be accounted for in the store of Copeland & Lane, was entirely irrelevant, and well calculated to mislead the jury.
The bill of exceptions is so badly drawn.and illegibly written, as to put criticism and almost even conjecture at defiance; and it is deeply to be regretted, that the rights of parties litigant in our Courts, should depend on such a manuscript as this.
Let the judgment be reversed, and the cause remanded for further proceedings.